DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.

Status of Claims
This Office Action is in response to the amendments filed on 7/21/2022. Claims 1 through 21 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see pages 8-9 of 15, filed 7/21/2022, with respect to 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretations under 35 U.S.C. 112(f) are no longer necessary.

Response to Arguments
Applicant’s arguments, see page 11 of 15, filed 7/21/2022, with respect to the preamble of claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “A system configured to reduce a fuel consumption and increase a thrust for an aircraft…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant’s arguments, see pages 11 and 12 of 15, filed 7/21/2022, with respect to the teachings of Terwilliger in claim 1, specifically the production of a reverse thrust, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 12 of 15, filed 7/21/2022, with respect to the teachings of Terwilliger in claim 18, specifically converting the energy from landing the aircraft to kinetic energy have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claim 18, as currently written, states: “…taxiing the aircraft … and replacing a fuel consumption for powering the number of electric motors connected to landing gear of the aircraft…” which appears to reference a fuel consumption of electric motors, but will be interpreted as reducing a fuel consumption of the aircraft, such as according to [0079] of the instant specification: “When aircraft 210 has a taxiing system with electric motors connected to the wheels of the landing gear, aircraft 210 is configured to taxi without operating the engines of aircraft 210. When the engines of an aircraft are not operated, fuel consumption of the respective aircraft is reduced.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DiVito et al. (US-2016/0070266; hereinafter DiVito; already of record) in view of Arai (US-2015/0360775) and further in view of Yamaguchi (US-5,791,427).
Regarding claim 1, DiVito discloses a system (see DiVito at least Abs) … comprising: 
energy storage locations (see DiVito at least [0021]) electrically connected to: 
a number of electric motors connected to wheels of the aircraft (see DiVito at least [0021]); 
a number of batteries (see DiVito at least [0021]); and 
a number of auxiliary power units of the aircraft (see DiVito at least [0021]); and 
the number of electric motors connected to a flow control switch system (see DiVito at least [0024]-[0025]) configured to: 
… 
…  
However, DiVito does not explicitly disclose the following:
…a system configured to reduce a fuel consumption and increase a reverse thrust for an aircraft…
…[the number of electric motors connected to a flow control switch system configured to] replace a fuel consumption that rotates at least one engine of a number of engines of the aircraft and produces a reverse thrust during a landing of the aircraft…
…[the number of electric motors connected to a flow control switch system configured to] store energy in at least one of the number of engines as kinetic energy…
Arai, in the same field of endeavor, teaches the following:
…a system configured to … increase a reverse thrust for an aircraft (see Arai at least [0050] and [0052])…
…[the number of electric motors connected to a flow control switch system configured to] replace a fuel consumption that rotates at least one engine of a number of engines of the aircraft and produces a reverse thrust during a landing of the aircraft (see Arai at least [0155] and [0166] where a motor produces a reverse thrust for a hybrid thrust device, thereby decreasing a fuel consumption for the aircraft by utilizing electricity for a motor to produce a braking torque in place of utilizing fuel for an engine braking torque)…
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motors connected to a flow control switch system such as disclosed by DiVito with motors capable of producing a reverse thrust for a hybrid thrust device as such as taught by Arai to allow for a less noisy landing (see Arai at least [0166]).
However, neither DiVito nor Arai explicitly disclose or teach the following:
…a system configured to reduce a fuel consumption…
…[the number of electric motors connected to a flow control switch system configured to] store energy in at least one of the number of engines as kinetic energy…
Yamaguchi, in the same field of endeavor, teaches the following:
…a system configured to reduce a fuel consumption (see Yamaguchi at least col 1 lines 8-37 which describes regenerative braking charging a battery for later use in place of an engine, thus reducing fuel consumption)…
…[the number of electric motors connected to a flow control switch system configured to] store energy in at least one of the number of engines as kinetic energy (see Yamaguchi at least Fig 14, col 10 lines 3-16, and col 10 lines 38-40; where a vehicle engine is rotated by a generator to create a braking torque)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motors capable of producing a reverse thrust as taught by DiVito in view of Arai with an engine that is rotated by a motor/generator such as taught by Yamaguchi to provide a decelerating force that utilizes energy that would otherwise require a heat sink, thus also eliminating the need for additional components (see Yamaguchi at least col 2 lines 21-27 and col 1 lines 25-41).
Regarding claim 2, DiVito in view of Arai and Yamaguchi teach the system of claim 1, further comprising: 
a controller, on the aircraft, configured to send commands to the flow control switch system and direct electric energy between the energy storage locations and the number of electric motors (see DiVito at least [0021]-[0025]).   
Regarding claim 3, DiVito in view of Arai and Yamaguchi teach the system of claim 2, further comprising: 
the flow control switch system comprising a plurality of switches configured to direct electric energy between the energy storage locations and the number of electric motors (see DiVito at least [0024]-[0025]).   
Regarding claim 4, DiVito in view of Arai and Yamaguchi teach the system of claim 3, wherein the plurality of switches is configured to change flow of electric energy within the system to perform at least one of moving the aircraft using the number of electric motors (see DiVito at least [0024]-[0025]), braking the aircraft using the system (see DiVito at least [0026]), or storing electric energy in at least one of the energy storage locations (see DiVito at least [0026]).   
Regarding claim 5, DiVito in view of Arai and Yamaguchi teach the system of claim 2, wherein the controller, on the aircraft, is configured to direct electric energy generated by the number of electric motors to at least one battery of the number of batteries (see DiVito at least [0022] and [0026]).   
Regarding claim 6, DiVito in view of Arai and Yamaguchi teach the system of claim 5, wherein the controller, on the aircraft, is configured to direct electric energy generated by the number of electric motors to at least one of: the engine of the number of engines of the aircraft or an auxiliary power unit of the number of auxiliary power units when the battery reaches a charge capacity (see DiVito at least [0022], [0029], and [0032]).   
Regarding claim 7, DiVito in view of Arai and Yamaguchi teach the system of claim 1, wherein the number of engines of the aircraft (see DiVito at least [0029]) is configured to receive electric energy from the number of electric motors and rotate components of the number of engines using the electric energy (see Yamaguchi at least Fig 14, col 10 lines 3-16, and col 10 lines 38-40; where a vehicle engine is rotated by a generator to create a braking torque).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aircraft engines as taught by DiVito in view of Arai and Yamaguchi with the capability of rotation via electric motor such as taught by Yamaguchi to provide a decelerating force that utilizes energy that would otherwise require a heat sink, thus also eliminating the need for additional components (see Yamaguchi at least col 2 lines 21-27 and col 1 lines 25-41).
Regarding claim 8, DiVito in view of Arai and Yamaguchi teach the system of claim 1, wherein the number of auxiliary power units is configured to receive electric energy from the number of electric motors and rotate components of the number of auxiliary power units using the electric energy (see DiVito at least [0029]).   
Regarding claim 17, DiVito in view of Arai teach the method of claim 15, further comprising: 
directing, using a flow control switch system, excess electrical energy generated by decelerating movement of the aircraft using the electric motor (see DiVito at least [0024]-[0026])…
However, neither DiVito nor Arai explicitly disclose or teach directing, using a flow control switch system, … electric energy … to storage in the engine as kinetic energy.   
Yamaguchi, in the same field of endeavor, teaches directing … electric energy … to storage in the engine as kinetic energy (see Yamaguchi at least Fig 14, col 10 lines 3-16, and col 10 lines 38-40; where a vehicle engine is rotated by a generator to create a braking torque).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactors used to direct energy such as that generated via regenerative braking such as taught by DiVito in view of Arai with an engine that is rotated by a motor/generator such as taught by Yamaguchi to provide a decelerating force that utilizes energy that would otherwise require a heat sink, thus also eliminating the need for additional components (see Yamaguchi at least col 2 lines 21-27 and col 1 lines 25-41).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kipp et al. (US-2019/0077500; hereinafter Kipp; already of record) and Arai (US-2015/0360775) and further in view of Yamaguchi (US-5,791,427).
Regarding claim 9, Kipp discloses an aircraft (see Kipp at least Abs) that comprises: 
carbon brakes (see Kipp at least [0023])
a number of engines (see Kipp at least Fig 1); 
landing gear that comprise wheels (see Kipp at least [0020]); and 
a number of electric motors connected to the wheels and a flow control switch system (see Kipp at least [0020]-[0021]) configured to: 
… 
…  
However, Kipp does not explicitly disclose the following:
…replace a fuel consumption that rotates at least one engine of the number of engines of the aircraft and produces a reverse thrust on a landing of an aircraft…
		…store energy in at least one of the number of engines as kinetic energy…
Arai, in the same field of endeavor, teaches the following:
…replace a fuel consumption that rotates at least one engine of the number of engines of the aircraft and produces a reverse thrust on a landing of an aircraft (see Arai at least [0155] and [0166] where a motor produces a reverse thrust for a hybrid thrust device, thereby decreasing a fuel consumption for the aircraft by utilizing electricity for a motor to produce a braking torque in place of utilizing fuel for an engine braking torque)…
		…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft with electric motors at the wheels such as taught by Kipp with motors capable of producing a reverse thrust for a hybrid thrust device as such as taught by Arai to allow for a less noisy landing (see Arai at least [0166]). 
Neither Kipp nor Arai explicitly disclose or teach the following:
		…store energy in at least one of the number of engines as kinetic energy…
Yamaguchi, in the same field of endeavor, teaches the following:
		…store energy in at least one of the number of engines as kinetic energy (see Yamaguchi at least Fig 14, col 10 lines 3-16, and col 10 lines 38-40; where a vehicle engine is rotated by a generator to create a braking torque)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motors capable of producing a reverse thrust as taught by Kipp in view of Arai with an engine that is rotated by a motor/generator such as taught by Yamaguchi to provide a decelerating force that utilizes energy that would otherwise require a heat sink, thus also eliminating the need for additional components (see Yamaguchi at least col 2 lines 21-27 and col 1 lines 25-41).
Regarding claim 10, Kipp in view of Arai and Yamaguchi teach the aircraft of claim 9 further comprising: 
a controller, on the aircraft, configured to send commands to the flow control switch system and direct electric energy between energy storage locations and the number of electric motors (see Kipp at least [0020]-[0021], [0029], and [0032]).   

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kipp et al. (US-2019/0077500; hereinafter Kipp; already of record) and Arai (US-2015/0360775) and Yamaguchi (US-5,791,427) as applied to claim 9 above, and further in view of Terwilliger et al. (US-2020/0056546; hereinafter Terwilliger; already of record).
Regarding claim 11, Kipp in view of Arai and Yamaguchi teach the aircraft of claim 10.  However, neither Kipp nor Arai nor Yamaguchi explicitly disclose or teach the flow control switch system comprising a plurality of switches configured to direct electric energy between energy storage locations and the number of electric motors.   
Terwilliger, in the same field of endeavor, teaches the flow control switch system comprising a plurality of switches configured to direct electric energy between energy storage locations and the number of electric motors (see Terwilliger at least [0032] and Fig 2; converter 214 regulates the flow of current to/from motor-generator 212, such as to charge battery system 250).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft including a flow control switch system such as taught by Kipp in view of Arai and Yamaguchi with a plurality of switches such as taught by Terwilliger to provide a form of regulation for charging the battery (see Terwilliger at least [0033]).
Regarding claim 13, Kipp in view of Arai and Yamaguchi teach the aircraft of claim 9.  However, neither Kipp nor Arai nor Yamaguchi explicitly disclose or teach the number of engines of the aircraft is configured to receive electric energy from the number of electric motors.   
Terwilliger, in the same field of endeavor, teaches the number of engines of the aircraft is configured to receive electric energy from the number of electric motors (see Terwilliger at least [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft such as taught by Kipp in view of Arai and Yamaguchi with an engine capable of receiving electrical energy from a motor such as taught by Terwilliger to assist in taxiing functions under fuel preservation (see Terwilliger at least [0002]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kipp et al. (US-2019/0077500; hereinafter Kipp; already of record) and Arai (US-2015/0360775) and Yamaguchi (US-5,791,427) and as applied to claim 9 above, and further in view of Terwilliger et al. (US-2020/0056546; hereinafter Terwilliger; already of record) and DiVito et al. (US-2016/0070266; hereinafter DiVito; already of record).
Regarding claim 12, Kipp in view of Arai and Yamaguchi teach the aircraft of claim 9.  However, neither Kipp nor Arai nor Yamaguchi explicitly disclose or teach an engine of the number of engines further comprises a first motor connected to a core of the engine and a second motor connected to a fan of the engine, wherein the first motor is configured to receive electrical power from the number of electric motors connected to the wheels to absorb energy in the core of the engine, and wherein the second motor is configured to receive electrical power from the number of electric motors connected to the wheels.   
Terwilliger, in the same field of endeavor, teaches an engine of the number of engines further comprises a first motor connected to a core of the engine (see Terwilliger at least [0038]-[0040] and Fig 3; motor 312) and a second motor connected to a fan of the engine (see Terwilliger at least [0030]-[0031], [0038]-[0040], and Fig 3; motor-generator 212) …
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Kipp in view of Arai and Yamaguchi with motors connected to engine components such as taught by Terwilliger to assist in taxiing functions under fuel preservation (see Terwilliger at least [0002]).
Neither Kipp nor Arai nor Yamaguchi nor Terwilliger explicitly disclose or teach …the first motor is configured to receive electrical power from the number of electric motors connected to the wheels to absorb energy in the core of the engine, and wherein the second motor is configured to receive electrical power from the number of electric motors connected to the wheels.
DiVito, in the same field of endeavor, teaches …the first motor is configured to receive electrical power from the number of electric motors connected to the wheels to absorb energy in the core of the engine (see DiVito at least [0029] where motors 122 and 126 function as generators to supply power to an APU’s generator, where the generator may reduce mechanical loading of an engine), and wherein the second motor is configured to receive electrical power from the number of electric motors connected to the wheels (see DiVito at least [0026] where motors 122 and 126 function as generators to supply power to an aircraft load).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second motors such as taught by Kipp in view of Arai, Yamaguchi, and Terwilliger with motors connected to the wheels as taught by DiVito to effectively utilize energy produced during regenerative braking (see DiVito at least [0004]-[0005]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kipp et al. (US-2019/0077500; hereinafter Kipp; already of record) and Arai (US-2015/0360775) and Yamaguchi (US-5,791,427) as applied to claim 9 above, and further in view of DiVito et al. (US-2016/0070266; hereinafter DiVito; already of record).
Regarding claim 14, Kipp in view of Arai and Yamaguchi teach the aircraft of claim 9.  However, neither Kipp nor Arai nor Yamaguchi explicitly disclose or teach the number of auxiliary power units is configured to receive electric energy from the number of electric motors.   
DiVito, in the same field of endeavor, teaches the number of auxiliary power units is configured to receive electric energy from the number of electric motors (see DiVito at least [0029] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft such as taught by Kipp in view of Arai and Yamaguchi with a number auxiliary power units configured to receive energy from a number of motors as taught by DiVito to assist with overall loading on propulsion systems of an aircraft (see DiVito at least [0002]-[0005]).

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DiVito et al. (US-2016/0070266; hereinafter DiVito; already of record) in view of Arai (US-2015/0360775).
Regarding claim 15, DiVito discloses a method (see DiVito at least [0008]) … the method comprising: 
generating kinetic energy by directing electric energy from an energy storage location of energy storage locations selected from one of: an auxiliary power unit (see DiVito at least [0025]), or a battery (see DiVito at least [0025]), to an electric motor (see DiVito at least [0025]); 
driving wheels of the aircraft using the kinetic energy generated by the electric motor (see DiVito at least [0025]); and 
decelerating movement of the aircraft during a landing of the aircraft by transferring the kinetic energy of the aircraft (see DiVito at least [0024]-[0026]) into: 
electric energy by operating the electric motor as electric motor brakes of a taxiing system of the aircraft (see DiVito at least [0024]-[0026]); and 
…  
However, DiVito does not explicitly disclose the following:
…reducing a fuel consumption for an aircraft…
…rotating an engine of the aircraft and producing a reverse thrust during the landing and replacing the fuel consumption by the engine…
Arai, in the same field of endeavor, teaches the following:
…reducing a fuel consumption for an aircraft (see Arai at least [0155] and [0166] where a motor produces a reverse thrust for a hybrid thrust device, thereby decreasing a fuel consumption for the aircraft by utilizing electricity for a motor to produce a braking torque in place of utilizing fuel for an engine braking torque)…
…rotating an engine of the aircraft and producing a reverse thrust during the landing and replacing the fuel consumption by the engine (see Arai at least [0155] and [0166] where a motor produces a reverse thrust for a hybrid thrust device, thereby decreasing a fuel consumption for the aircraft by utilizing electricity for a motor to produce a braking torque in place of utilizing fuel for an engine braking torque)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kinetic energy manipulation such as disclosed by DiVito with motors capable of producing a reverse thrust such as taught by Arai to allow for a less noisy landing (see Arai at least [0166]).
Regarding claim 21, DiVito discloses a method of powering auxiliary systems (see DiVito at least Abs and [0008]) … the method comprising: 
harvesting an energy from landing the aircraft by a number of electric motors connected to landing gear of the aircraft (see DiVito at least [0026] and [0029]);
sending, using a flow control switch system, energy from landing the aircraft (see DiVito at least [0024]-[0026])… 
sending, using the flow control switch system, a remaining portion of the energy from landing the aircraft to an auxiliary power unit of the aircraft (see DiVito at least [0026], [0032], and Fig 7); and 
powering auxiliary operations by the auxiliary power unit using the energy from landing the aircraft (see DiVito at least [0026] and [0029]).
However, DiVito does not explicitly disclose the following:
…reducing a fuel consumption of an aircraft…
…rotate a core of an engine of the aircraft and produce reverse thrust during a landing of the aircraft…
Arai, in the same field of endeavor, teaches the following:
…reducing a fuel consumption of an aircraft (see Arai at least [0155] and [0166] where a motor produces a reverse thrust for a hybrid thrust device, thereby decreasing a fuel consumption for the aircraft by utilizing electricity for a motor to produce a braking torque in place of utilizing fuel for an engine braking torque)…
…rotate a core of an engine of the aircraft and produce reverse thrust during a landing of the aircraft (see Arai at least [0155] and [0166] where a motor produces a reverse thrust for a hybrid thrust device, thereby decreasing a fuel consumption for the aircraft by utilizing electricity for a motor to produce a braking torque in place of utilizing fuel for an engine braking torque)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motors connected to a flow control switch system such as disclosed by DiVito with motors capable of producing a reverse thrust for a hybrid thrust device as such as taught by Arai to allow for a less noisy landing (see Arai at least [0166]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DiVito et al. (US-2016/0070266; hereinafter DiVito; already of record) in view of Arai (US-2015/0360775) as applied to claim 15, and further in view of Kipp et al. (US-2019/0077500; hereinafter Kipp; already of record).
Regarding claim 16, DiVito in view of Arai teach the method of claim 15.  However, neither DiVito nor Arai explicitly disclose or teach movement of the aircraft is decelerated by applying electric motor brakes up to a threshold force.   
Kipp, in the same field of endeavor, teaches movement of the aircraft is decelerated by applying electric motor brakes up to a threshold force (see Kipp at least [0024]-[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of aircraft deceleration as taught by DiVito in view of Arai with a threshold force such as taught by Kipp to optimize brake life as well as minimize wear and damage to a brake material (see Kipp at least [0002] and [0026])

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DiVito et al. (US-2016/0070266; hereinafter DiVito; already of record) in view of Arai (US-2015/0360775) and Terwilliger et al. (US-2020/0056546; hereinafter Terwilliger; already of record) and further in view of Yamaguchi (US-5,791,427).
Regarding claim 18, DiVito discloses a method (see DiVito at least [0008]) … the method comprising: 
harvesting an energy from landing the aircraft by a number of electric motors connected to landing gear of the aircraft (see DiVito at least [0026] and [0029]); 
sending, using a flow control switch system, the energy from landing the aircraft (see DiVito at least [0025]-[0026] where contactors regulate energy delivery from regenerative braking during a landing of an aircraft) … the energy from landing the aircraft …
…
taxiing the aircraft by sending electric energy … to the number of electric motors connected to landing gear of the aircraft and … powering the number of electric motors connected to landing gear of the aircraft (see DiVito at least [0024]).
However, DiVito does not explicitly disclose the following:
…reducing a fuel consumption for an aircraft…
…sending, [energy] to an engine core of the aircraft and converting the [energy] to kinetic energy replacing a fuel consumption producing a reverse thrust during a landing of the aircraft…
…storing energy in the engine core as kinetic energy…
…sending electric energy generated by extracting the kinetic energy from the engine core to the number of electric motors … and replacing a fuel consumption for powering the number of electric motors …
Arai, in the same field of endeavor, teaches the following:
…reducing a fuel consumption for an aircraft (see Arai at least [0155] and [0166] where a motor produces a reverse thrust for a hybrid thrust device, thereby decreasing a fuel consumption for the aircraft by utilizing electricity for a motor to produce a braking torque in place of utilizing fuel for an engine braking torque)…
…replacing a fuel consumption producing a reverse thrust during a landing of the aircraft (see Arai at least [0155] and [0166] where a motor produces a reverse thrust for a hybrid thrust device, thereby decreasing a fuel consumption for the aircraft by utilizing electricity for a motor to produce a braking torque in place of utilizing fuel for an engine braking torque)…
…
…replacing a fuel consumption for powering the number of electric motors (see Arai at least [0155] and [0166] where a motor produces a reverse thrust for a hybrid thrust device, thereby decreasing a fuel consumption for the aircraft by utilizing electricity for a motor to produce a braking torque in place of utilizing fuel for an engine braking torque)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motors connected to a flow control switch system such as disclosed by DiVito with motors capable of producing a reverse thrust for a hybrid thrust device as such as taught by Arai to allow for a less noisy landing and to reduce a fuel consumption (see Arai at least [0166]).
Neither DiVito nor Arai explicitly disclose or teach the following:
…sending, [energy] to an engine core of the aircraft and converting the [energy] to kinetic energy…
…storing energy in the engine core as kinetic energy…
…sending electric energy generated by extracting the kinetic energy from the engine core to the number of electric motors … 
Terwilliger, in the same field of endeavor, teaches the following:
…sending, [energy] to an engine core of the aircraft (see Terwilliger at least [0044])…
…
…sending electric energy … from the engine core to the number of electric motors (see Terwilliger at least [0032] and [0044])… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft engine such as disclosed by DiVito in view of Arai with a transfer of energy directly between motors and the engine such as taught by Terwilliger for an increased efficiency to an existing problem with aircraft during taxiing procedures (see Terwilliger at least [0002]-[0003]).
Neither DiVito nor Arai nor Terwilliger explicitly disclose or teach the following:
…converting the [energy] to kinetic energy…
…storing energy in the engine core as kinetic energy…
…electric energy generated by extracting the kinetic energy from the engine core… 
Yamaguchi, in the same field of endeavor, teaches the following:
…converting the [energy] to kinetic energy (see Yamaguchi at least Fig 14, col 10 lines 3-16, and col 10 lines 38-40; where a vehicle engine is rotated by a generator to create a braking torque)…
…storing energy in the engine core as kinetic energy (see Yamaguchi at least Fig 14, col 10 lines 3-16, and col 10 lines 38-40; where a vehicle engine is rotated by a generator to create a braking torque)…
…electric energy generated by extracting the kinetic energy from the engine core (see Yamaguchi at least Fig 24, col 13 lines 28-38; where a vehicle engine is rotated to generate an engine brake torque, and an electric motor consumes electrical power)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motors capable of producing a reverse thrust as taught by DiVito in view of Arai and Terwilliger with an engine that is rotated by a motor/generator such as taught by Yamaguchi to provide a decelerating force that utilizes energy that would otherwise require a heat sink, thus also eliminating the need for additional components (see Yamaguchi at least col 2 lines 21-27 and col 1 lines 25-41).
Regarding claim 19, DiVito in view of Arai and Terwilliger and further in view of Yamaguchi teach the method of claim 18, further comprising: 
decelerating a movement of the aircraft using the number of electric motors connected to landing gear of the aircraft acting as electric motor brakes of the aircraft (see DiVito at least [0026] and [0029]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DiVito et al. (US-2016/0070266; hereinafter DiVito; already of record) in view of Arai (US-2015/0360775) and Terwilliger et al. (US-2020/0056546; hereinafter Terwilliger; already of record) and Yamaguchi (US-5,791,427) as applied to claim 19 above, and further in view of Kipp et al. (US-2019/0077500; hereinafter Kipp; already of record).
Regarding claim 20, DiVito in view of Arai and Terwilliger and further in view of Yamaguchi teach the method of claim 19.  However, neither DiVito nor Arai nor Terwilliger nor Yamaguchi explicitly disclose or teach the movement of the aircraft is decelerated by applying the electric motor brakes up to a threshold force.   
Kipp, in the same field of endeavor, teaches the movement of the aircraft is decelerated by applying the electric motor brakes up to a threshold force (see Kipp at least [0024]-[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of aircraft deceleration such as taught by DiVito in view of Arai, Terwilliger, and Yamaguchi with a threshold force such as taught by Kipp to optimize brake life as well as minimize wear and damage to a brake material (see Kipp at least [0002] and [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/8/2022